Fokd, Judge:
The proper value for dutiable purposes of certain batteries covered by the appeal for a reappraisement in the above case is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items on the invoice covered by the above appeal, marked with “A” and the initials N.M.G., Examiner Norman M. Guillow, consists of merchandise not specified on the Final List, T.D. 54521, exported in October 1962 from Hong Kong, and that at the time of exportation to the United States such and similar merchandise was freely sold in Hong Kong in the usual wholesale quantities and in the ordinary 'course of trade for exportation to the *652United States at the appraised values less the following charges pro-rated:
Freight $127.51
Drayage & Lighterage 10.42
The above reappaisement appeal is submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that the export value, 'as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the batteries and that said value is represented by the invoice value less proportionate share of freight, drayage and lighterage.
Judgment will be entered accordingly.